Citation Nr: 1734818	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right calf disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  He also served in the Virginia National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a June 2017 rating decision, the Appeals Management Center (AMC) granted service connection for right knee arthritis, assigning a 10 percent rating effective June 9, 2014.  This award represents a complete grant of the benefits sought with respect to entitlement to service connection for a right knee disability and, therefore, is no longer in appellate status or before the Board at this time.  

In December 2016, the Board remanded the Veteran's right calf disability claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

Since the AOJ issued the June 2017 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDING OF FACT

The preponderance of the competent and credible evidence of record weighs against  finding that the Veteran has a current right calf disability.





CONCLUSION OF LAW

The criteria for service connection for a right calf disability have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.
The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in December 2012 and June 2014, and obtained an addendum opinion in March 2017.  The Board has carefully reviewed the VA addendum opinion of record and finds that the opinion, along with the other evidence of record, is adequate for rating purposes.  

As noted in the Introduction, the Board last remanded the claim in December 2016.  In pertinent part, the Board instructed the AOJ to: (1) advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed right calf disability that is not already in VA's possession.  Specifically request that the Veteran submit any records he may have related to his treatment and hospitalization in May 1967; (2) associate with the Veteran's file all service personnel records from his period of active service; (3) contact the National Personnel Records Center (NPRC) and/or the appropriate service entity to obtain all medical records from the Veteran's hospitalization at Womack Army Hospital in May 1967; (4) contact the appropriate service entity, to obtain service treatment and personnel records from the Veteran's entire period of service with the Virginia National Guard; (5) obtain an addendum opinion indicating any and all right calf disabilities that the Veteran currently has or has had during any pendency of the appeal.   If the examiner disagrees with any previously diagnosed disability, he or she should provide an explanation.  If the examiner determined the Veteran had a right calf disability, he or she is to opine about whether the Veteran's disability was attributable to service or caused/aggravated by the Veteran's service-connected type II diabetes mellitius; and (6) readjudicate the claim.  

The AOJ provided the Veteran with the required development letters in January 2017 and obtained the requested documents shortly thereafter.  In March 2017, the Veteran obtained an addendum opinion addressing the etiology of any right calf disability.  As stated above, the Veteran filed for service connection for both a right calf (May 2010) and right knee (February 2012) disability; the examiner found that the Veteran had a right knee disability (right knee arthritis) as a result of parachute jumps.  The AOJ granted the Veteran's right knee disability claim based in large part on this opinion.  See June 2017 rating decision.  Further, the examiner found that the Veteran did not have a current right calf disability and any ill effects of cellulitis found in May 1967 had dissipated long before the appeal period.  See March 2017 VA addendum opinion.  As the examiner did not find a current disability, an opinion as to direct or secondary service connection is moot.  The AOJ readjudicated the claim in a June 2017 SSOC.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made the AOJ or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).

In the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
 
As a preliminary matter, the Veteran applied for entitlement to service connection for a right calf disability in May 2010.  The Veteran contends that he suffers from a current right calf disability that is attributable to parachute jumps during active service.  See May 2013 Board hearing transcript.  At the hearing, the Veteran asserted that "there is a record of treatment for right calf [in service]. . . . that's the reason - that's why the claim is filed, and I - also the document from the most recent exam on my right leg, also."  Id.  However, a March 2017 VA examiner in this case acknowledges that the Veteran had a right calf disability in service, but that said disability resolved long before the appellate period and the Veteran does not have a current right calf disability.  See March 2017 VA addendum opinion.  

As such, the crux of this case hinges on whether the Veteran has a current right calf disability.  The Veteran was afforded VA examinations in December 2012 and June 2014, and subsequently received an addendum opinion in March 2017 attempting to answer this question.  

At the December 2012 examination, the Veteran reported having a parachute jump on active duty that injured his right knee and calf and landed him in the hospital for a few days.  See December 2012 VA examination.  However, the Veteran also said that he did not require care for a calf condition after leaving active duty and entering the National Guard.  After reviewing the case file, the examiner determined that the Veteran was hospitalized in May 1967 for cellulitis of the right calf.  The examiner then determined that said condition resolves and there were no residuals associated with the cellulitis or any other calf symptoms after discharge.  Id.  

A year and a half later, the Veteran was afforded another VA examination to assess whether he had a right calf disability.  See June 2014 VA examination.  As before, the Veteran reported that he was treated for pain and swelling in his right calf area while on active duty in 1967; he also reported an intermittent tingling sensation in his right calf area.  Id.  The examiner then provided a detailed account of the Veteran's right calf treatment in service.  Specifically, on May 8, 1967, the Veteran complained of right calf swelling and fever.  A few days later, the Veteran was placed on physical profile for two weeks for cellulitis of the right leg.  At the examination, the Veteran's right calf was normal.  The examiner stated there was "no pathology or diagnosis."  Id.  According to the examination, the Veteran's right calf cellulitis was "treated and resolved without any residuals."  Id.  

Almost three years later, VA provided an addendum opinion as to whether the Veteran has a current right calf disability.  See March 2017 addendum opinion.  The examiner summarized the evidence and stated that both of the Veteran's previous examinations consistently showed that there was no residual of the cellulitis of his right calf that occurred in May 1967.  Specifically, the examiner stated that the cellulitis of the Veteran's right calf "was adequately treated in 1967 and resolved completely without any residual."  Id.  Therefore, the examiner opined that the Veteran did not have a current diagnosis for VA purposes.  

The Veteran's service treatment records corroborate his account concerning his stay at an army hospital to treat his right calf cellulitis.  However, in Reports of Medical Examinations, the Veteran self-reported that he had not experienced skin disease, cramps in his legs, or arthritis while on active duty.  See November 1968, June 1978, October 1982, and February 1990 Reports of Medical Examinations.  Though he did not mention the stay at an army hospital in his November 1968, June 1978, or October 1982 Reports, the Veteran wrote out that he was a patient at the army hospital in 1967 for a left leg injury in his February 1990 Report.      

The Veteran also saw several private and VA medical providers for bilateral knee treatment.  As stated above, the Veteran was granted service connection for a right knee disability based on similar facts.  The difference here is that the Veteran does not have a right calf disability as evidenced by both VA and private examiners.  

The Veteran was treated at DPC, a private internal medicine facility for various ailments since March 2001.  In September 2001, the Veteran complained of intermittent knee pain at DPC; however, the medical professional listed "no direct injury" in the treatment notes.  See September 2001 DPC private treatment record.  Almost two years later, the Veteran sought treatment for bilateral knee pain.  The Veteran did not "recall any trauma or injury" and x-rays of both knees showed no fracture or dislocation and normal joint space.  See August 2003 DPC private treatment record.  In October 2006, the Veteran presented for a physical examination; a review of his systems showed "no calf pain."  See October 2006 DPC private treatment record.  Six months later, a physical examination showed "no leg pain," but the Veteran complained of gradual knee pain that had been occurring in a persistent pattern for "years."  See April 2007 DPC private treatment record.   The Veteran also experienced "no calf or leg pain" at visits and examinations in September 2008 and March 2009.  See DPC private treatment records.  Similarly, the Veteran was found to have mid right calf tenderness to palpitation in February 2013.    See February 2013 PPD private treatment record.

The Veteran also received a physical by a physician assistant in May 2010.  See May 2010 VA treatment record.  The physician assistant noted the Veteran had "right calf arthralgia, edema or weakness" at some point in his medical history and that the Veteran reported it came from an old military injury as he "used to jump from planes."  Id.  Nevertheless, the Board notes that arthralgia is simply defined as pain in a joint.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 150 (32nd ed. 2012).  Pain alone (without a diagnosed or identifiable underlying malady or condition) does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In December 2011, the Veteran's treatment record shows "right calf myalgia" and "service-connected injury (Vietnam War)."  See December 2011 DPC treatment records.  However, at that time, the Veteran was not service connected for any knee or leg disability and the notes provide no evidence that the examiner reviewed the Veteran's service treatment records.  Further, the Veteran has not asserted that his leg pain originated in Vietnam.  

Regardless, the Board notes that myalgia is simply defined as pain in a muscle or muscles.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1214 (32nd ed. 2012).  As stated above, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Here, the Veteran is already service connected for his knee disability; no doctor, private or VA, has indicated the Veteran has a current underlying calf disability.   

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran has a right calf disability at all, much less whether his calf pain is independent of his service-connected right knee disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's right calf pain is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether he has a current right calf disability.  Accordingly, the Board affords more probative weight to the opinion of the March 2017 VA examiner.  

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for a right calf disability.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though the Veteran at one time had cellulitis and edema of the right calf in service, neither VA nor private examiners could find any residuals or manifestations of a current disability in the Veteran.  Thus, the Board denies the Veteran's claim for entitlement to service connection for a right calf disability because the evidence of record is not in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a right calf disability is denied.  




___________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


